 DECISIONS OF NATIONAL LABOR RELATIONS BOARDJames A. McBrady, Inc. and Maine Erection, Inc.'and Sheet Metal Workers' International Associa-tion, Local 545, AFL-CIO, CLC, Petitioner. CaseI-UC-276January 2, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND PENELLOUpon a petition for clarification of unit duly filed bySheet Metal Workers' International Association, Lo-cal 545, AFL-CIO, CLC, herein called Local 545 orthe Petitioner, on April 29, 1979, a hearing was held atPortland, Maine, on May 16 and 17, 1979, beforeHearing Officer Robert Pulceini of the National LaborRelations Board. On July 19, 1979, the RegionalDirector for Region 1 issued an order transferring thecase to the Board for decision. Thereafter, a brief wastimely filed by James A. McBrady, Inc., herein calledthe Employer.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this case, the Board finds:1. The Employer is a Maine corporation engaged atits principal place of business in Scarborough, Maine,in the fabrication, installation, and repair of sheetmetal siding, roofing, ventilation, air-conditioningsystems, and related products. Annually its grossrevenues exceed $50,000 and it annually receives frompoints directly outside the State of Maine goods valuedin excess of $50,000.It is not disputed, and we find, that the Employer isengaged in commerce within the meaning of Section2(6) and (7) of the Act. We further find that it willeffectuate the purposes of the Act to assert jurisdictionherein.2. It is not disputed, and we find, that the Petitioneris a labor organization within the meaning of Section2(5) of the Act and that Petitioner claims to representcertain employees of the Employer.3. The Employer employs approximately 7 employ-ees classified as sheet metal workers and 25 classifiedas roofers. In 1970 it voluntarily recognized Petition-er, thereafter signing a collective-bargaining agree-ment with Local 545. The standard form agreementsigned makes reference in the recognition provision to' The parties stipulated that Maine Erection, Inc., is no longer in businessand has no employees.247 NLRB No. 17job descriptions as well as materials used (i.e., sheetmetal of #10 gauge or less) and makes no specificreferences to roofers being covered.Petitioner basically contends that employees classi-fied as roofers should be included in the bargainingunit by the Board inasmuch as their functions overlapthose of the sheet metal workers and they sharecommon supervision and fringe benefits with sheetmetal workers. The Employer, however, disagrees,citing the facts that sheet metal workers and rooferswork with different tools and that sheet metal workershave more training and are more highly skilled thanroofers.With respect to Petitioner's contention that roofersshare the same fringe benefits as sheet metal workers,the record shows that under the rules of Petitioner'scollective-bargaining agreement with the Employernonunit employees may participate in certain fringeswithout the necessity of being union members, if theparticipating employer so chooses. Further, it isuncontested that roofers receive only on-the-job train-ing while sheet metal workers are required to partici-pate in an apprenticeship program which includesformal training in the necessary skills of their trade.Although the record shows that there is usually asingle employee on a particular job who is in charge ofa team of employees that might include both roofersand sheet metal workers, the actual onsite work isdone pursuant to blueprints prepared beforehand andthe actual supervision of the different functionsperformed by the employees is miniscule. Finally, thetestimony showed that roofers may on occasion assistthe sheet metal workers with the heavy carrying work,but not in the actual installation or repair of sheetmetal fixtures.From our examination of the record evidence, weconclude that the roofers existed as a job classificationat the time the previous collective-bargaining agree-ment was entered into and that this agreement makesno specific reference to roofers. Also, the evidenceindicates that the roofers perform a function separateand distinct from that performed by the sheet metalworkers. Thus, the facts of this case indicate that thepetition herein raises a question of representation andsuch a question precludes the Board from changing apreviously established bargaining unit without givingthe affected employees an opportunity to voice theiropinions by means of a secret-ballot election. Accord-ingly, we shall dismiss the petition.ORDERIt is hereby ordered that the petition herein be, andit hereby is, dismissed.42